— Appeal from order denying motion to consolidate two actions based on a collision of two trucks on a highway in Rockland County. Defendants in both actions are the same. A personal injury action *1047was brought by one plaintiff in Kings County, and a property damage action was brought by his employer in Rockland County. Order reversed on the law and the facts, with ten dollars costs and disbursements against the Nyack Express Company, and the motion granted, without costs. The fact that the parties to the actions are different does not bar consolidation. (Ghemello V. Endlich, 236 N. Y. 653; Gibbs v. Sohol, 216 App. Div. 260; Dunn v. Mason, 7 Hill 154.) Both actions are based upon the same occurrence and the witnesses on the issue of liability will be the same. The case can be tried as soon in one county as in the other. The venue for the consolidated action is fixed in Kings County. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.